                                  U NITED S TATES D ISTRICT C OURT                      USDC SDNY
                                S OUTHERN D ISTRICT OF N EW Y ORK                       DOCUMENT
                                                                                        ELECTRONICALLY FILED
Weglarz et al.                                                                          DOC #:
                                                                                        DATE FILED: 1/16/2020

    Write the full name of each plaintiff or petitioner.                       19-10792
                                                                         19-10792
                                                                    No. _____CV_______________
                             -against-
                                                                  MOTION FOR PERMISSION FOR
City of New York et al.                                            ELECTRONIC CASE FILING



    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
       http://nysd.uscourts.gov/ecf_filing.php, and agree to abide by them.

    2. I completed the Court’s CM/ECF introduction course 1 on                      January 15,2020
                                                                                                         .

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg_nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

         ☐ a computer with internet access and a word processor

                type of computer I will be using:          Dell

1   You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf_training.php.


SDNY Rev: 10/4/18
           type of word processor I will be using:              Word
     ☐ an e-mail account (on a daily basis) to receive notifications from the Court and
       notices from the e-filing system

     ☐ a scanner to convert documents that are only in paper format into electronic
       files

            scanning equipment I will be using:              HP Smart
     ☐ a PDF reader and a PDF writer to convert word-processing documents into
       PDF format, the only electronic format in which documents can be e-filed

            version of PDF reader and writer that I will be using:

           Adobe Creative Cloud
     ☐ a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.


January 15, 2020
Dated                                                         Signature


Pamela Lindemann
Name


11076 Windsor Place Cir Tampa                                                        FL      33626
Address                                            City                              State   Zip Code


727-644-7382                                                 pam@weglarzs.com
Telephone Number                                              E-mail Address

 Application GRANTED. The Clerk of Court is respectfully directed to add Plaintiff
 Pamela Lindemann's e-mail to the docket and ensure this Plaintiff receives ECF
 notifications by e-mail, and to mail a copy of this Order to Plaintiffs.

 Dated: January 16, 2020
          New York, New York


                                                       2
